Citation Nr: 0125864	
Decision Date: 11/05/01    Archive Date: 11/13/01

DOCKET NO.  00-15 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Scott T. Pethybridge, Associate Counsel


INTRODUCTION

The veteran had active service from August 1963 until August 
1965.  

This matter comes before the Board of Veterans' Appeals (the 
Board) from a February 2000 decision of the Department of 
Veterans Affairs (VA) Regional Office in Nashville, Tennessee 
(the RO), which denied the benefit sought on appeal.  

The veteran testified at a personal hearing chaired by the 
undersigned at the RO in August 2001.


FINDINGS OF FACT

1.  The evidence of record does not demonstrate the veteran's 
hearing loss, which was first diagnosed in 1999, began during 
his period of active military service.

2.  The evidence of record does not demonstrate aggravation 
of any preexisting hearing loss during the veteran's military 
service.


CONCLUSION OF LAW

Entitlement to service connection for hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§§ 3.303, 3.385 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to service connection for 
bilateral hearing loss.  In substance, he contends that he 
was exposed to noise and acoustic trauma while serving in an 
artillery unit. 

In the interest of clarity, the Board will review the law, VA 
regulations and other authority which may be relevant to this 
claim; then review the factual background of this case; and 
finally proceed to analyze the claim and render a decision.

Applicable Law and Regulations

Service connection - generally

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service. 38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. § 3.303 (2000). 

Service connection - hearing loss

Service connection may also be granted for chronic 
disabilities, such as sensorineural hearing loss, if shown to 
be manifested to a compensable degree within one year after 
the veteran was separated from service. 38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (2000).

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2000).  
Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria. Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993). 
 
For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

Presumption of soundness/aggravation

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto. 38 U.S.C.A. 1111 (West 1991); 38 
C.F.R. 3.304(b) (2000).  See also Paulson v. Brown, 7 Vet. 
App. 466, 470-1 (1998); Crowe v. Brown, 7 Vet. App. 238, 245 
(1995).

In making a determination as to whether clear and 
unmistakable evidence exists in order to rebut the statutory 
presumption of soundness, the Board must consider "all 
medically accepted evidence bearing on whether the [veteran] 
was suffering from the disease . . . in question prior to 
induction and should give weight to particular evidence based 
on accepted medical standards and medical knowledge regarding 
the known characteristics" of particular disorders, as 
directed in 38 C.F.R. § 3.304(b)(2).  See Harris v. West, 203 
F.3d 1347, 1350 (Fed. Cir. 2000).

Service connection is granted on the basis of aggravation of 
a preexisting condition where a disease or injury which 
preexisted service is shown to have undergone an increase in 
disability during service unless the increase is due to the 
natural progress of the disease. See 38 C.F.R. § 3.306(a). 
Establishing service connection on the basis of aggravation 
requires: (1) Evidence showing that a disease or injury 
preexisted service; (2) evidence showing an increase in 
disability during service sufficient to raise a presumption 
of aggravation of a disability; and (3) an absence of clear 
and unmistakable evidence to rebut the presumption of 
aggravation, which may include evidence that the increase in 
severity was due to the natural progress of the disability.  
See 38 C.F.R. § 3.306(b).


Standard of review

It is the Board's responsibility to evaluate the entire 
record on appeal. 
See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990), it was observed that "a veteran need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the evidence must preponderate against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Factual Background

The veteran's service records show that during his period of 
active service, the veteran served in an artillery unit.  

The veteran's service medical records are associated with the 
claims file and have been carefully reviewed.  

An audiometric examination was conducted in August 1963, in 
connection with the veteran's induction into service.  The 
veteran's induction audiometry examination report is as 
follows:




HERTZ



500
1000
2000
4000
Average
RIGHT
10
10
15
35
-
LEFT
10
10
10
40
-

It was noted on the examination report "automatic audiometer 
inoperative" and recommended "automatic audiometer test at 
rec[eption station].  It is therefore unclear from the report 
form whether the results reported above were based on an 
automatic audiometer test.

Clinical records which were maintained during the veteran's 
two year period of active service do not reveal any 
complaints or treatment pertaining to the veteran's ears or 
hearing, nor is there any reference to noise exposure. 

The veteran's June 1965 separation examination records no 
hearing loss:  




HERTZ



500
1000
2000
4000
Average
RIGHT
10
10
5
20
-
LEFT
10
10
10
15
-

In the accompanying report of medical history, the veteran 
denied ear trouble.

There is no relevant medical evidence for several decades 
after the veteran left military service.

The veteran had an audiometric examination performed at a VA 
medical center in September 1999.   He was 54 years of age at 
the time.  The audiogram report documented hearing within 
normal limits at 250 Hertz, sloping to moderately severe 
sensorineural hearing loss. Audiogram results were as 
follows: 





HERTZ



500
1000
2000
4000
Average
RIGHT
35
60
70
70
-
LEFT
35
65
65
65
-

The examination report noted that the veteran reported noise 
exposure in the military and in his civilian occupation as a 
cement finisher.

During his August 2001 personal hearing the veteran 
testified, in essence, that he noticed hearing loss during 
service but told no one about it.  He further testified that 
he continued to experience hearing loss after service, but 
did nothing about it until 1999 [hearing transcript, pages 3-
4].

Analysis

Preliminary matter - VA's duty to notify/assist

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2001)].  This law redefines 
the obligations of VA with respect to the duty to assist.  
The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45, 620 (August 29, 2001) [to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this claim has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The veteran originally applied for service connection for 
bilateral hearing loss in September 1999.  The veteran was 
notified of denial of the claim in a February 2000 rating 
decision by the RO.  VA then sent correspondence in March 
2000 explaining the veteran's procedural and appellate 
rights.  After the veteran filed a timely April 2000 Notice 
of Disagreement (NOD), VA issued the veteran a Statement of 
the Case (SOC) in May 2000 that set forth regulations 
applicable to his claim, explained the basis for denial, and 
set forth the evidence needed to substantiate his claim.  In 
August 2000, VA issued the veteran a Supplemental Statement 
of the Case (SSOC), again detailing the applicable 
regulations addressing the veteran's claim, explaining the 
basis for denial, and setting forth the evidence required to 
substantiate the claim.  With this history, the Board finds 
VA has satisfied its duty to notify.

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  Among other things, the 
implementing regulations provide that VA will provide a 
medical examination or obtain a medical opinion if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but: (a) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (b) establishes that the veteran 
suffered an event, injury, or disease in service; and (c) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability.

In the instant claim, the veteran's service medical records 
have been obtained, as well as the report of the 1999 VA 
audiology examination.  Additionally, the veteran submitted 
testimony at an August 2001personal hearing in connection 
with his hearing loss claim.  The Board also notes that VA 
has obtained all relevant records it is aware of that relate 
to the veteran's claim, and neither the veteran nor his 
representative have indicated that there is additional 
evidence pertinent to this claim that has not been obtained.

In short, following a thorough review of the record, the 
Board is satisfied that the VA has met its duty to assist the 
veteran in the development of all facts pertinent to his 
claim.  Under such circumstances, no further assistance to 
the veteran is required in order to comply with the VA's duty 
to notify and to assist mandated by the VCAA and its 
implementing regulations.

Discussion

The veteran claims that noise exposure during his two-year 
duty in an artillery unit caused bilateral hearing loss.  In 
determining whether the veteran suffered bilateral hearing 
loss as a result of his service, the Board looks in part to 
the audiometric examinations conducted on the veteran at his 
induction into and separation from service.  In considering 
this evidence, the Board finds it important to begin with the 
realization that while the veteran's induction audiometric 
examination showed the veteran having bilateral hearing loss 
in the 4000 Hertz range, there is also a notation that the 
automatic audiometer was inoperative.  The Board has no way 
of knowing whether the veteran's induction audiometric 
examination scores were recorded before the machine was 
determined to be functioning improperly, or after the machine 
was fixed.  As a result, the Board will provide analysis 
which assumes these tests scores were valid and reliable, 
and, in the alternative, that they were not.
See Luallen v. Brown, 8 Vet. App. 92, 95-6 (1995), citing 
Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) [the Board has 
the fundamental authority to decide a claim in the 
alternative].


Assuming that the veteran's induction audiometric scores are 
valid, the veteran had already suffered high frequency 
hearing loss prior to his induction into service.  As stated 
above, where a disorder is noted upon entrance into service 
it is deemed to have preexisted service.  See 38 U.S.C.A. 
§ 1111.  As a result, notation of the veteran's high 
frequency hearing loss rebuts the presumption that the 
veteran was in sound condition upon his entering service.  

Having determined under this scenario that the veteran 
suffered a preexisting hearing loss upon entering service, 
the only way the veteran might obtain service connection for 
his hearing loss is to show that his period of active service 
aggravated this preexisting condition.  Here, however, the 
evidence of record speaks against any such aggravation.  In 
this regard, the veteran's service separation audiometric 
examination results reveal no hearing loss.  The record also 
does not contain any other audiometric examinations near in 
time to the veteran's period of active service, or for that 
matter for decades after service.  This evidence compels the 
Board to conclude that the veteran's period of active service 
did not aggravate his preexisting high frequency hearing 
loss.  As a result, the veteran cannot obtain service 
connection on the basis of aggravation.

In the alternative, assuming that the veteran's induction 
audiometric examination scores are unreliable, the 
presumption of sound condition on enlistment would apply.  In 
such case, the only pertinent medical evidence of record is 
the veteran's separation audiometric testing results.  As 
noted above, these results record the veteran's hearing as 
within normal limits in all Hertz ranges tested.  With the 
only contemporaneous medical evidence pertaining to the 
veteran's hearing being completely negative , the Board again 
finds that service connection cannot be established on the 
basis of incurrence as opposed to aggravation.

The Board notes in passing that there is no evidence of 
record that the veteran's hearing loss had its onset within 
one year of his separation from active service.  Therefore, 
the veteran cannot be grated service connection on a 
presumptive basis.

That the veteran now suffers from hearing loss is clearly 
evident from the veteran's September 1999 VA audiometric 
examination results.  However, this is the only evidence of 
hearing loss the veteran has produced, and it comes more than 
thirty years after the veteran's separation from service.  
The recent medical evidence does not demonstrate that the 
veteran's service in an artillery company aggravated a 
preexisting hearing loss, caused hearing loss where none 
existed before, or that his hearing loss had its onset within 
one year of his separation from service.  The Board notes in 
particular that the September 1999 examiner noted the fact of 
the veteran's noise exposure during service (along with post-
service noise exposure) but did not ascribed the veteran's 
diagnosed hearing loss to noise exposure.  

The veteran himself has presented testimony to the effect 
that he believes that his hearing loss began due to noise 
exposure during service.  The Board has no reason to doubt 
the veteran's sincerity.  However, it is now well-established 
that as a lay person without medical training, the veteran is 
not qualified to render medical opinions regarding matters, 
such as diagnoses and determinations of etiology, calling for 
specialized medical knowledge.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992)2 Vet. App. at 494-5. The 
veteran's own assertions concerning a nexus to service are 
therefore afforded no probative weight.

In summary, the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
hearing loss.  Although the Board does not doubt that the 
veteran was exposed to noise during service.  There is no 
objective medical evidence of hearing loss during service or 
for decades after service.  As discussed in detail above, if 
in fact there was pre-existing hearing loss, there is no 
evidence that it was aggravated by the veteran's military 
service.  For the reasons and bases expressed above, 
therefore, service connection for bilateral hearing loss is 
denied.



ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

